BERREY, Presiding Judge,
dissenting.
I respectfully must dissent. The majority would change the entire purpose of the summary judgment rule by grafting an objective test, a “reasonable person” test, defeating the entire focus of summary judgments, the majority protestations in footnote 2 of their opinion notwithstanding.
Rule 74.04(c) governs the procedure used for proceeding on a summary judgment. It states:
(c) Motion and Proceedings Thereon. The motion shall state with particularity the grounds therefor and shall be served at least ten days before the time fixed for the hearing. Prior to the day of hearing the adverse party may serve opposing affidavits. The judgment sought shall be entered forthwith if the pleadings, deposits, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. A summary judgment, interlocutory in character, may be entered on the issue of liability alone although there is a genuine issue as to the amount of damages.
In other words, the court below examines the filings and makes a judgment, as a matter of law, that no material fact remains for trial. The trial court is given the same record that we examine to see whether the correct result has been reached. The majority would give this court the power to second guess the trial judge which is certainly not a favored role for an appellate court. It is simply not our place to sit as a super trial court for the purposes of determining the appropriateness of a summary judgment.
Summary judgments have become, “a more common and less drastic remedy” no longer requiring the slightest doubt resting upon a scintilla of evidence but requiring a genuine issue of material fact. Jennings v. City of Kansas City, 812 S.W.2d 724, 729 (W.D.Mo.1991). Summary judgments make it possible to cut short the trial process in the interests of judicial economy in cases which do not merit the full trial procedure, to “save litigants time, money, and frustration.” Id. The objective standard adopted by the majority guarantees that cases which do not merit trial will be tried.
Our function is review and to that end an examination of the trial courts’ actions reveals nothing untoward or out of the ordinary to merit such an extravagant response by the majority, a shift of the focus of summary judgments. There is simply no basis in Missouri for such a test.
Earth Resources Engineering, Inc. is a Missouri corporation first incorporated in 1979 and reincorporated in 1983. Earth Resources Engineering’s articles of incorporation, as amended, specifically set forth that it was formed for the purpose of “Land and real estate development and production ... [a]nd all other legal acts ... [n]ot including the work or practice of “Professional Engineers” as defined in RSMo 321.181, [sic] nor of surveyors or architects.” There is no evidence that respondent ever conducted or explicitly offered to conduct “professional engineering” activities. In the eleven year existence of the company no one had ever called its offices requesting such services and where such services are necessary the company uses the services of others.
Appellant filed suit on December 23, 1988, seeking injunctive relief by prohibiting respondent from engaging in the unauthorized practice of engineering in violation of § 327.191, RSMo 1986. Appellant contended that the use of the word “engineering” implied a per se violation of § 327.191, RSMo 1986.
Respondent filed a motion to dismiss and motion for summary judgment. In this motion it alleged that it had never conducted or offered to conduct the activities prescribed by the statute nor had it implied by the word “engineer” that it conducted such activities. Respondent submitted affidavits suggesting the absence of the implication that the public was deceived by its name. Appellant offered two affidavits purporting to show that the respondent’s corporate name implied to the public that professional engineering services were *513available. The trial court sustained respondent’s motion to dismiss and the motion for summary judgment.
Summary judgment is a drastic remedy and is inappropriate unless it is shown by unassailable proof that the prevailing party is entitled to judgment as a matter of law. West v. Jacobs, 790 S.W.2d 475, 479 (Mo.App.1990). The burden is on the party who moves for summary judgment to show that no genuine issue of material fact exists. Id. A genuine issue of material fact exists where there is the slightest doubt about that fact; that fact must be a material fact, however, to act as a bar to summary judgment. McKim v. Sears Rodeo Ass’n, Inc., 789 S.W.2d 217 (Mo.App.1990). A material fact is a fact which has legal probative force as to the controlling issue. Id.
Appellant first contends that the use of the word “engineering” in respondent’s corporate title is a per se violation of § 327.191, RSMo 1986. That section provides:
327.191. Unauthorized practice prohibited, persons excepted. — No person shall practice as a professional engineer in Missouri, as defined in section 327.181 unless and until there is issued to him a certificate of registration or a certificate of authority certifying that he has been duly registered as a professional engineer or authorized to practice engineering in Missouri, and unless such certificate has been renewed as hereinafter specified; provided, however, that nothing in this chapter shall apply to the following persons;
(1) Any person who is an employee of a person holding a currently valid certificate of registration as a professional engineer or who is an employee of a person holding a currently valid certificate of authority under this chapter, and who performs professional engineering work under the direction and continuing supervision of and is checked by one holding a currently valid certificate of registration as a professional engineer under this chapter;
(2) Any person who is a regular full time employee of a person, who performs professional engineering work for such employer if and only if all such work and service so performed is done solely in connection with a facility owned or wholly operated by the employer and occupied or maintained by the employees of the employee performing such work or services;
(3) Any person engaged in engineering who is a fulltime, regular employee of a person engaged in manufacturing operations and which engineering so performed by said person relates to the manufacture, sale or installation of the products of such person;
(4) Any holder of a currently valid certificate as a registered architect who performs only such engineering work as is incidental and necessary to the completion of architectural work lawfully being performed by such registered architect.
The definition of “practice as a professional engineer” is found in § 327.181, RSMo 1986. It reads:
327.181. Practice as professional engineer defined. — Any person practices in Missouri as a professional engineer who renders or offers to render or holds himself out as willing or able to render any service or creative work, the adequate performance of which requires engineering education, training, and experience in the application of special knowledge of the mathematical, physical, and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning and designing of engineering works and systems, engineering teaching of advanced engineering surveys, and the inspection of construction for the purpose of assuring compliance with drawings and specifications, any of which embraces such service or work either public or private, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems, or projects and including such architectural work as is incidental to the practice of engineering; or who uses the title “professional engineer” or “consulting engineer” or the word “engineer” alone or preceded by any word indicating or implying that such person is or holds *514himself out to be a professional engineer, or who shall use any word or words, letters, figures, degrees, titles or other description indicating or implying that such person is a professional engineer or is willing or able to practice engineering.
Under this definition it is simply not true that respondent’s corporate name violates the statute. The name “Earth Resources Engineering, Inc.” does not indicate or imply that the company engages in “professional” engineering. It is unwise to limit the use of the word engineer as suggested by appellant where other suggested dictionary usages are as common as what is implied by the term in the instant case.
Webster’s Third New International Dictionary establishes many definitions for the word “engineer.” Among these definitions are: (1) “a person who designs, invents, or contrives;” (2) “a designer or builder of engines, esp. steam engines or heavy machinery” ’ (3) “a person who is trained or skilled in the technicalities of some field (as sociology or insurance) not user considered to fall within the scope of engineering and who is using such training or skill in the solution of technical problems”; (4) “a person who runs or supervises engines ... ”; and (5) “the driver of a locomotive.” Webster’s Third New International Dictionary 752 (1971). These are but a few of the definitions for the word.
Appellant relies upon statutes and cases from other state jurisdictions to support its position. The law it relies upon, however, differs from the Missouri statute. For example, the court in Kilpatrick v. State Board of Registration for Professional Engineers, 610 S.W.2d 867 (Tex.Civ.App.1980), found that the use of the word “engineering” by a company constitutes a representation that the company is legally qualified to practice engineering. See also State Board of Registration for Professional Engineering v. Wichita Engineering Co., 504 S.W.2d 606 (Tex.Civ.App.1973). The Texas statute examined in Kilpatrick, 52 Tex.Rev.Civ.Stat.Ann. art. 3271a § 18 (1968), contained language forbidding business entities to use “in any manner whatsoever any such words or terms as ‘engineer’ [or], ‘engineering’_” Significant differences in the other statutes that appellant cites with the Missouri statute render any analysis virtually meaningless. If the Missouri legislature had chosen to prohibit the use of the word “engineer” it could have done so. We should not usurp the legislative function by reading the statute this way.
Other jurisdictions agree with this view. The court in North Carolina State Board of Registration for Professional Engineers and Land Surveyors v. International Business Machines Corp., 31 N.C.App. 599, 230 S.E.2d 552 (1976) examined a claim that the words “customer engineer” violated a prohibition against implying that one was a professional engineer. The court found a difference between the use of the word “engineer” and the term “professional engineer” stating:
A “professional engineer” is defined by G.S. 890-3(8) as “a person who has been duly registered and licensed as a professional engineer by the Board.” It is clear from this definition that the use of the word “engineer” without being modified by “professional”, “registered”, or “licensed”, or some word of like import does not represent that one is “duly registered and licensed by the Board” and therefore cannot represent that one is a professional engineer as that term is defined in G.S. 89C-3(8). Since such usage does not represent professional engineering status, it cannot constitute the practice of engineering as that term is defined in G.S. 89C-3(6)a.
Id. 230 S.E.2d at 555. Attempts by the Board to distinguish usage were to little avail. The court, “could not conceive that in its weakest moments our Legislature would pass a bill granting such extensive control over the English language to a board of engineers.” Id. 230 S.E.2d at 557. A “professional engineer” and an “engineer” are two completely different things. The use of the word “engineering” in respondent’s title is not a per se violation of the statute.
Appellant, also attempts to argue that the use of the word “engineering” in re*515spondent’s corporate name implies or holds out to the public that the company performs professional engineering services. During the eleven year existence of the company no one had ever called its offices requesting professional engineering services. The absence of such requests suggests that respondent’s name in no way implied such services were available. The Supreme Court of Iowa considered where the defendant had used the name “Electronic Engineering Company” for seventeen years without a single request for professional services. Iowa State Board of Engineering Examiners v. Electronic Engineering Company, 261 Iowa 456, 154 N.W.2d 737 (1967). The court found that the lack of any request for the prohibited services persuasive, stating, “It is the public, not the plaintiff, which the law seeks to protect. The evidence makes it clear what plaintiff argues here has occurred to no one except plaintiff.” Id. at 740. In the instant case it is appellant who seems to be threatened by the use of “engineering” in respondent’s title. Further, the record reflects that there is apparently some animosity between the parties.
Both sides submitted affidavits on whether or not respondent’s name suggested that professional services were to be had. Naturally respondent’s affidavits suggest that the public was not deceived and the appellant’s affidavits concluded that the name implied that professional engineering services were offered. The proper function of an affidavit is to state facts, not conclusions. Bakewell v. Missouri State Employees’ Retirement System, 668 S.W.2d 224 (Mo.App.1984). Two professional engineers submitted affidavits for appellant’s position. They tendered their opinions that the name implied professional engineering was done by respondent. This is not a fact, it is a legal conclusion beyond the scope and purpose of an affidavit.
Finally, appellant contends that genuine issues of material fact existed so as to preclude dismissal or summary judgment. Rule 74.04(c). As has already been discussed, the use of the word engineering in respondent’s corporate title does not, as a matter of law, violate § 327.191, RSMo 1986, either per se or by implication. The judgment should be affirmed.